Title: To John Adams from Jonathan Mason, 4 September 1820
From: Mason, Jonathan
To: Adams, John


				
					My dear Sir.
					Boston Sepr 4. 1820.
				
				I have yesterday recd your very friendly letter, & shall with great pleasure; attend to & execute your wishes, which have & may be from time to time expressed, respecting your communications—I have collected the pieces, written under the signature of Marcellus, in the year 1793. & have filed them with your letters—Be assured, Sir, I highly prize this unequivocal mark of your confidence & real friendship towards me, & consider it, a very flattering honour, to have received the permission from you, of giving publicity to both in some future day.—In the interim & untill that day shall arrive, which I most sincerely pray Heaven to avert, so long as you continue to be comfortable yourself, a blessing to your friends & so you useful to your Country I will sacredly keep your counsels & your wishes, within my own bosom—I have had for three weeks past, Mr Shaws promise to accompany me to Quincy, but he has gone to Halifax & left me, & should now embrace the Opportunity myself, but I am labouring under a heavy cold, which, when removed, I will take the first opportunity of enjoying in person, the pleasure of your society—I am Sir; with unfeigned respect, / Your friend & pupil
				
					Jona Mason—
				
				
			